       Case 3:16-cv-01570-HZ        Document 183   Filed 11/08/19   Page 1 of 32




Scott E. Davis, OSB No. 022883
Email: scott.davis@klarquist.com
Todd M. Siegel, OSB No. 001049
Email: todd.siegel@klarquist.com
J. Christopher Carraway, OSB No. 961723
Email: chris.carraway@klarquist.com
KLARQUIST SPARKMAN, LLP
121 S.W. Salmon St., Ste. 1600
Portland, Oregon 97204
Telephone: (503) 595-5300

David A. Casimir, pro hac vice
Email: dacasimir@casimirjones.com
CASIMIR JONES, S.C.
2275 Deming Way, Ste. 310
Middleton, WI 53562
Telephone: (608) 662-1277

Attorneys for Defendant
LIGHTFORCE USA, INC.

                           UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION

 LEUPOLD & STEVENS, INC.,                    Civil Case No.: 3:16-cv-01570-HZ

              Plaintiff,                     JOINT REPORT RE PROPOSED
                                             PRETRIAL DATES AND SCHEDULING
       v.

 LIGHTFORCE USA, INC. d/b/a
 NIGHTFORCE OPTICS and
 NIGHTFORCE USA,

              Defendant.
       Case 3:16-cv-01570-HZ                     Document 183                Filed 11/08/19             Page 2 of 32




                                               TABLE OF CONTENTS

                                                                                                                                  Page

I.     SCHEDULE PROPOSALS ................................................................................................ 1

       A.        Leupold’s Position On Scheduling For A Second Trial ......................................... 1

       B.        Nightforce’s Position On Scheduling For A Second Trial ..................................... 1

II.    LEUPOLD’S POSITION.................................................................................................... 5

       A.        Status Of Fact And Expert Discovery..................................................................... 6

                 1.        Fact Discovery Is Complete As To All Issues Properly
                           Presented In This Case But Would Have To Be Reopened If
                           Nightforce Were Permitted To Introduce New Invalidity Contentions. ..... 6

                 2.        Expert Discovery Is Complete Except For Previously
                           Requested Expert Depositions But Would Have To Be Reopened If
                           Nightforce Were Permitted To Introduce New Invalidity Contentions. ..... 6

       B.        Invalidity Contentions Regarding The ’907
                 Patent Are Closed And Have Been Closed Since March 15, 2017. ....................... 8

                 1.        Nightforce Cannot Show And Has Made No Attempt To Show
                           Required “Good Cause” For Amending Its Invalidity Contentions. .......... 9

                 2.        Nightforce’s Proposed Expansion
                           Of This Case Would Prejudice Leupold. .................................................. 11

       C.        Nightforce’s Belated Attempt To Make New
                 Summary Judgment Motions On The ’907 Patent Is Improper. ........................... 13

III.   NIGHTFORCE’S POSITION .......................................................................................... 15

       A.        Fact Discovery ...................................................................................................... 16

                 1.        Additional Evidence Regarding Schmidt & Bender Prior Art.................. 17

                 2.        In March 2019, Nightforce Promptly
                           Disclosed Weatherby And Zeiss Spiral Cam Prior Art ............................ 18

       B.        Expert Discovery .................................................................................................. 20

       C.        Claim Construction And Invalidity Briefing ........................................................ 21

                 1.        Invalidating Weatherby Prior Art
                           Discovered Since Summary Judgment Briefing ....................................... 21

                                                                 i
Case 3:16-cv-01570-HZ              Document 183              Filed 11/08/19            Page 3 of 32




     2.       Claim Construction ................................................................................... 23

     3.       Reduction To Practice Of Claim 10 .......................................................... 25

D.   Pretrial Document Deadlines And Intervals ......................................................... 27




                                                 ii
           Case 3:16-cv-01570-HZ                       Document 183                Filed 11/08/19             Page 4 of 32




                                                  TABLE OF AUTHORITIES

                                                                                                                                    Page(s)

Cases

Brinker v. Kray,
  460 F.2d 1073 (C.C.P.A. 1972) ................................................................................................ 25

CBS Interactive, Inc. v. Etilize, Inc.,
  257 F.R.D. 195 (N.D. Cal. 2009) ................................................................................................ 9

Cywee Grp. Ltd. v. HTC Corp.,
  No. C17-0932JLR, 2018 WL 2289334 (W.D. Wash. May 18, 2018) ................................ 11, 23

D Three Enterprises, LLC v. SunModo Corp.,
  890 F.3d 1042 (Fed. Cir. 2018)................................................................................................. 26

Hummer v. Adm’r of Nat. Aeronautics & Space Admin.,
  500 F.2d 1383 (C.C.P.A. 1974) ................................................................................................ 25

In re Varma,
   816 F.3d 1352 (Fed. Cir. 2016)................................................................................................. 24

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
  521 F.3d 1351 (Fed. Cir. 2008)........................................................................................... 24, 25

O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
  467 F.3d 1355 (Fed. Cir. 2006)................................................................................................... 9

Phillips v. AWH Corp.,
  415 F.3d 1303 (Fed. Cir. 2005) (en banc)................................................................................. 23

REC Software USA, Inc. v. Bamboo Solutions Corp.,
  No. C11-0554JLR, 2012 WL 3527891 (W.D. Wash. Aug. 15, 2012) ..................... 9, 10, 11, 23

S. Rambler Sales, Inc. v. Am. Motors Corp.,
   375 F.2d 932 (5th Cir. 1967) .................................................................................................... 15

Scripps Research Inst. v. Illumina, Inc.,
  No. 2018-2089, 2019 WL 4071879 (Fed. Cir. Aug. 29, 2019) ................................................ 24

Statutes

28 U.S.C. § 1498 ........................................................................................................................... 13




                                                                      iii
            Case 3:16-cv-01570-HZ                      Document 183                 Filed 11/08/19             Page 5 of 32




Rules

Fed. R. Civ. P. 1 ...................................................................................................................... 15, 16

Fed. R. Civ. P. 16 .................................................................................................................. 8, 9, 13

Fed. R. Civ. P. 26 ............................................................................................................................ 6

Fed. R. Civ. P. 56 .......................................................................................................................... 14

Other Authorities

W.D. Wash. LPR 124 ................................................................................................................. 8, 9




                                                                       iv
        Case 3:16-cv-01570-HZ         Document 183        Filed 11/08/19     Page 6 of 32




       The parties met and conferred and were unable to reach agreement on the remaining

events, and their sequence and timing leading up to the trial set for May 19, 2020. Below are the

parties’ separate proposals and position statements. Nightforce respectfully requests a scheduling

conference to address the parties’ competing proposals. 1 Leupold believes this joint submission,

which has already spiraled beyond what was anticipated, provides ample basis for the Court to

enter a scheduling order.

I.     SCHEDULE PROPOSALS

       Each party’s proposed schedule is set forth below for events leading up to the trial set for

May 19, 2020, on the ’907 patent and, pending summary judgment rulings, the ’305 patent.

       A.      Leupold’s Position On Scheduling For A Second Trial

       Leupold has suggested an initial schedule for a second trial on the other (turret knob)

patents, keyed from summary judgment. Leupold, continues to suffer ongoing patent

infringement by a direct competitor. As such, Leupold believes it appropriate to have initial

deadlines in place for the second trial on turret knobs, so the parties can commence trial

preparation after the Court’s summary judgment ruling, without waiting for any stay to be lifted.

       B.      Nightforce’s Position On Scheduling For A Second Trial

       Nightforce has no proposal at this time for a schedule on any trial beyond that scheduled

for May 19, 2020. Nightforce contends that it is premature to consider scheduling for other

patents until summary judgment rulings are completed for those patents and the parties know

what issues remain and if further claim construction or other issues are raised by the Court’s

summary judgment decisions. Nor does Nightforce understand the Court to have requested

proposed scheduling for other patents. Nightforce contends that a stay of proceedings related to


1
  Leupold does not believe an additional hearing is necessary to decide these issues, unless such
a hearing would be helpful to the Court.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                              1
         Case 3:16-cv-01570-HZ            Document 183     Filed 11/08/19     Page 7 of 32




patents other than those necessary for trial on the ’907 patent and, if it survives summary

judgment, the ’305 patent, should be entered.

                   Event                       Leupold’s Proposal           Nightforce’s Proposal
    Close of fact discovery, contentions,    Closed/Completed            December 31, 2019 for
    and depositions (all patents).                                       ’907 and ’305 patents;
                                                                         other patents TBD.
    Close of expert discovery and            Closed/Completed            January 31, 2020 for ’907
    depositions (all patents).                                           and ’305 patents; other
                                             (except for outstanding     patents TBD depending on
                                             expert depositions          summary judgment
                                             previously agreed by        rulings.
                                             parties) 2.
    Disclosure of reliance upon any                             Closed/Completed
    advice of counsel defense (all
    patents).
    Deadline to file dispositive motions,    Closed/Completed            November 18, 2019
    supplemental claim construction
    briefs.                                                              Any opening briefs
                                                                         addressing claim
                                                                         construction and invalidity
                                                                         issues described in Section
                                                                         III.C for the ’907 patent
    ADR Deadline                                                Closed/Completed
    Expert Reports Responding to             Closed/Completed            December 31, 2019
    Supplemental Reports (to which no
    response has been made) 3
    Close of Expert Discovery                Closed/Completed            January 31, 2020
                                             (see above)
    Anticipated Date of MSJ ruling re                           (t/b/d by the Court)
    28 USC 1498 and re ’305 Patent.          (potentially Jan. 2020 per the discussion with the Court
                                                         during the 10/18/19 status conf.)
    Deadline to file motions to exclude      Thursday, 1/16/2020         February 11, 2020
    or limit expert testimony under
    Daubert or FRE 702-703 (Trial 1:
    ’907 and ’305 Patents).


2
  The parties previously agreed and affirm that Plaintiff will take the depositions of Nightforce’s
non-reporting experts (Kevin Stockdill and Klaus Johnson) and that Defendant will resume the
deposition of Leupold’s technical expert (David Byron). Plaintiffs requests that the Court set a
date for the completion of these deposition by December 13, 2019.
3
  This includes Nightforce responding to the Byron Declaration re testing (ECF No. 129) and the
Byron Report served October 17, 2019.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                              2
       Case 3:16-cv-01570-HZ            Document 183    Filed 11/08/19     Page 8 of 32




                 Event                       Leupold’s Proposal          Nightforce’s Proposal
 Plaintiff to serve proposed pretrial      Thursday, 2/20/2020               March 10, 2020
 order, jury instructions and verdict
 form (Trial 1: ’907 and ’305
 Patents)).
 Defendant to serve objections and         Thursday, 3/5/2020                March 20, 2020
 counterproposals for proposed
 pretrial order, jury instructions and
 verdict form (Trial 1: ’907 and ’305
 Patents).
 1st Wave of Pre-Trial Filings (per        Thursday, 3/19/2020               March 31, 2020
 standard Jury Trial Management
 Order).
 (exhibits and exhibit lists; lay and
 expert witness statements; itemized
 list of economic damages;
 deposition designations; trial briefs)
 (Trial 1: ’907 and ’305 Patents).
 2d Wave of Pre-Trial Filings (per         Thursday, 4/2/2020                April 10, 2020
 standard Jury Trial Management
 Order)
 (motions in limine; voir dire
 questions; jury instructions; verdict
 form; objections to witnesses;
 rebuttal witnesses/exhibits lists)
 (Trial 1: ’907 and ’305 Patents).
 3d Wave of Pre-Trial Filings (per         Thursday, 4/16/2020               April 21, 2020
 standard Jury Trial Management
 Order)
 (one-page list of all potential
 witnesses; rebuttal witness
 statements, deposition designations
 and exhibits; responses to motions
 in limine; objections to exhibits;
 objections to witnesses) (Trial 1:
 ’907 and ’305 Patents).
 Final Wave of Pre-Trial Filings (per      Thursday, 4/30/2020                May 1, 2020
 standard Jury Trial Management
 Order).
 (lodge proposed pretrial order, joint
 motion in limine ruling chart; joint
 witness and exhibit ruling chart;
 objections to rebuttal witness
 statements, deposition designations
 and exhibits) (Trial 1: ’907 and ’305
 Patents).




JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                           3
       Case 3:16-cv-01570-HZ             Document 183     Filed 11/08/19       Page 9 of 32




                 Event                        Leupold’s Proposal            Nightforce’s Proposal
 Final Pre-Trial Conference (Trial 1:                              May 11, 2020
 ’907 and ’305 Patents).                                           at 11:00 am
 JURY TRIAL (Trial 1: ’907 and                                     May 19, 2020
 ’305 Patents).                                                      at 9:00 am
                                                                   (10 trial days)

                     Other Patents (Scheduling Proposed by Leupold Only)
 Anticipated Date for Ruling on             (t/b/d by the Court)           Scheduling for future trials
 Remaining MSJ’s (Trial 2: Locking                                         is premature. Proceedings
 Adjustment patents (LTK, ’068,                                            on these patents should be
 ’408)).                                                                   stayed.
 Deadline to file motions to exclude        8 weeks after date of MSJ
 or limit expert testimony under            ruling
 Daubert or FRE 702-703 (Issues re
 Trial 2: Locking Adjustment
 patents).
 Plaintiff to serve proposed pretrial       12 weeks after date of
 order, jury instructions and verdict       MSJ ruling
 form (Trial 2: Locking Adjustment
 patents).
 Defendant to serve objections and          13 weeks after date of
 counterproposals for proposed              MSJ ruling
 pretrial order, jury instructions and
 verdict form (Trial 2: Locking
 Adjustment patents).
 1st Wave of Pre-Trial Filings (per         15 weeks after date of
 standard Jury Trial Management             MSJ ruling
 Order)
 (exhibits and exhibit lists; lay and
 expert witness statements; itemized
 list of economic damages;
 deposition designations; trial briefs)
 (Trial 2: Locking Adjustment
 patents).
 2d Wave of Pre-Trial Filings (per          17 weeks after date of
 standard Jury Trial Management             MSJ ruling
 Order)
 (motions in limine; voir dire
 questions; jury instructions; verdict
 form; objections to witnesses;
 rebuttal witnesses/exhibits lists)
 (Trial 2: Locking Adjustment
 patents).




JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                              4
         Case 3:16-cv-01570-HZ         Document 183       Filed 11/08/19      Page 10 of 32




                   Event                      Leupold’s Proposal            Nightforce’s Proposal
    3d Wave of Pre-Trial Filings (per       19 weeks after date of
    standard Jury Trial Management          MSJ ruling
    Order)
    (one-page list of all potential
    witnesses; rebuttal witness
    statements, deposition designations
    and exhibits; responses to motions
    in limine; objections to exhibits;
    objections to witnesses) (Trial 2:
    Locking Adjustment patents).
    Final Wave of Pre-Trial Filings (per    21 weeks after date of
    standard Jury Trial Management          MSJ ruling
    Order)
    (lodge proposed pretrial order, joint
    motion in limine ruling chart; joint
    witness and exhibit ruling chart;
    objections to rebuttal witness
    statements, deposition designations
    and exhibits) (Trial 2: Locking
    Adjustment patents).
    Final Pre-Trial Conference and          (t/b/d by the Court)
    JURY TRIAL (Trial 2: Locking
    Adjustment patents).                    (Leupold requests 10 trial
                                            days)

II.      LEUPOLD’S POSITION

         The Court, during the October 18, 2019 status conference, made clear its expectation that

the parties prepare for a trial in this case on the ’907 patent (and perhaps also the ’305 patent) in

May 2019, and directed the parties to propose a schedule of interim pretrial deadlines. 4 Leupold

has prepared the schedule above, with aggressive but feasible dates to focus the issues and

prepare for the jury trial. Now is the time to narrow and focus the issues—not introduce new

theories, promulgate new fact and expert discovery, or brief new summary judgment motions.

         Nightforce, in contrast, seeks to take a new bite at the apple by introducing new defenses

into this case, which would expand the issues in dispute that the parties and the Court have now



4
 Both parties’ scheduling proposals advocate for trying the ’305 patent together with the ’907
patent in the first trial.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                                  5
       Case 3:16-cv-01570-HZ          Document 183        Filed 11/08/19     Page 11 of 32




spent more than a year attempting to narrow on summary judgment. Nightforce ignores that the

deadline for such invalidity contentions expired years ago and also seeks to make a new untimely

summary judgment motion on these issues, even though the deadline for such a motion also

passed more than a year ago.

       A.      Status Of Fact And Expert Discovery

               1.      Fact Discovery Is Complete As To All Issues Properly
                       Presented In This Case But Would Have To Be Reopened If
                       Nightforce Were Permitted To Introduce New Invalidity Contentions.

       Fact discovery in this case was initially set to close on December 1, 2016, and was

extended to March 1, 2017, then to two months after the Court’s claim construction ruling, and

finally to July 26, 2018. See ECF Nos. 4, 8, 12, 18, 25, 40, 44, 72, and 74. In their proposed

schedule filed on July 19, 2018, the parties left fact discovery open during expert reports and

summary judgment briefing to allow ongoing fact discovery efforts concurrent with those

activities, including third party deposition of Sony that was being resisted by the third party. ECF

No. 79. Unless Nightforce is allowed to introduce new invalidity defense contentions into this

case (as discussed in Section B, below) Leupold is done with fact discovery. If those contentions

are not allowed, fact discovery is complete. 5

               2.      Expert Discovery Is Complete Except For Previously
                       Requested Expert Depositions But Would Have To Be Reopened If
                       Nightforce Were Permitted To Introduce New Invalidity Contentions.

       Opening expert reports were initially due to be served 4 months after the Court’s claim

construction ruling, and rebuttal expert reports one month after that. See ECF Nos. 18, 25




5
 Nightforce, in its scheduling proposal, conflates the close of fact discovery (prohibiting new
discovery) with supplementation of existing discovery responses, which is always required.
Leupold agrees that the parties are under a duty to supplement their existing discovery responses
before trial, pursuant to Fed. R. Civ. P. 26(e), but that is no basis to leave fact discovery open to
new discovery on new issues.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                              6
       Case 3:16-cv-01570-HZ         Document 183        Filed 11/08/19     Page 12 of 32




(Ordering schedule set out in ECF No. 18). Those deadlines were extended to July 20, 2018 and

August 24, 2018 (ECF No. 74) and then to August 10-14 and September 10-14, 2018 (ECF No.

79). With respect to the ’907 Patent, Nightforce served an opening invalidity report from Allen

Brandenburg, and Leupold served an opening technical report on infringement from David

Byron and an opening damages report from Justin Lewis. Nightforce served rebuttal reports from

Mr. Brandenburg (non-infringement) and Drew Voth (damages), Leupold served a rebuttal

report (validity) from Mr. Byron, and all those experts were deposed on their reports. Then, after

expert depositions and after summary judgment briefing and argument, in April 2019, Nightforce

served supplemental expert reports from Mr. Brandenburg and also from Douglas DuFaux, who

never served an opening report on the ’907 patent, regarding alleged new prior art (including

the Weatherby reference). Faced with the risk of being considered untimely or losing any

opportunity to respond to Nightforce’s shifting sands, Leupold served a rebuttal report from Mr.

Byron. 6 The parties have also agreed that Nightforce will resume Mr. Byron’s deposition for

additional time and Leupold will take the depositions of Nightforce’s disclosed hybrid

fact/expert non-reporting witnesses Klaus Johnson and Kevin Stockdill in their expert capacities.

Those depositions are not yet scheduled, but to complete them before Daubert briefing, Leupold

has requested deposition dates for Mr. Johnson and Mr. Stockdill in November or early

December. Nightforce has yet to respond. Unless Nightforce is permitted to introduce new




6
  Leupold also recently served a supplemental rebuttal report from Mr. Byron addressing yet
more additional facts that came out during a third-party deposition noticed and taken by
Nightforce. It is important to bear in mind that invalidity is a defense that Nightforce bears the
burden of proof on—not Leupold (notwithstanding Nightforce characterizing Leupold’s expert
responding to Nightforce’s belated invalidity theories as somehow “ironic” or creating more
issues). Nightforce now seeks to reply to that supplemental report. To the contrary, however, no
reply expert reports in response to rebuttal reports are permitted by the rules or this Court’s
scheduling orders.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                               7
       Case 3:16-cv-01570-HZ         Document 183        Filed 11/08/19     Page 13 of 32




invalidity contentions and reopen that part of the case nunc pro tunc (see below), expert

discovery will be complete with these three depositions.

       B.      Invalidity Contentions Regarding The ’907
               Patent Are Closed And Have Been Closed Since March 15, 2017.

       The parties’ agreed case management plan (ECF No. 18) (adopted and Ordered by the

Court at the February 7, 2017 Rule 16 conference, see ECF No. 25) called for invalidity

contentions consistent with the Local Patent Rules of the Western District of Washington, which

were due on March 15, 2017. (The parties agreed by stipulation (ECF No. 18), adopted by the

Court (ECF No. 25), to use the Local Patent Rules of the W.D. Wash. as a guide for invalidity

contentions in this case.) Nightforce timely served invalidity contentions for Counts I through

VII (the ’907 patent) in this litigation. Later, when Count VIII (regarding the ’120 patent) was

added to the case, the Court extend the deadline to allow time for invalidity contentions as to the

newly added Count VIII to August 25, 2017, but Nightforce admitted in its proposed schedule at

the time that invalidity contentions were already complete as to Count VII concerning the ’907

patent. See ECF No. 40 at 5.

       The invalidity contentions Nightforce served in 2017 make no mention of the Weatherby

reference Nightforce now seeks to assert. 7 In the more than two and a half years since invalidity

contentions were completed, Nightforce never moved for the required leave of court to amend its

invalidity contentions to add the ’907 patent. See Fed. R. Civ. P. 16(b)(4); W.D. Wash. LPR 124.

Even now, after revealing that it seeks to file a new (also untimely) dispositive motion regarding



7
 In addition to the Weatherby reference, at the 11th hour while exchanging drafts of this joint
status report, Nightforce also suggested for the first time that it may also seek to add invalidity
contentions regarding another newly discovered prior art reference—the Zeiss/Zielsechs
reference. It remains unclear to what extent Nightforce seeks to include this additional reference
in new invalidity contentions, and all of Leupold’s objections as to prejudice and lack of good
cause as to Weatherby apply equally or more so to the Zeiss/Zielsechs reference.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                               8
        Case 3:16-cv-01570-HZ          Document 183         Filed 11/08/19      Page 14 of 32




Weatherby, Nightforce still has not moved to amend its invalidity contentions to put invalidity

based on Weatherby at issue in this case, nor can Nightforce successfully do so because it lacks

any showing of the required “good cause” for such an amendment.

                1.      Nightforce Cannot Show And Has Made No Attempt To Show
                        Required “Good Cause” For Amending Its Invalidity Contentions.

        Invalidity contention requirements in local patent rules are designed specifically to

require parties to crystallize their theories of the case early in the litigation and then to stick only

to those disclosed theories, so as to prevent the shifting sands approach to patent litigation and

claim construction issues. See O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355,

1364 (Fed. Cir. 2006). An amendment after the deadline requires a showing of “good cause,”

regardless of whether or not such an amendment would prejudice the opposing party. See Fed.

R. Civ. P. 16(b)(4); W.D. Wash. LPR 124 (requiring good cause and noting that “[t]he duty to

supplement discovery responses does not excuse the need to obtain leave of court to amend

discovery contentions.”). In this context, “good cause” means diligence. The party seeking to

amend invalidity contentions under the Western District of Washington Local Patent Rules

(applicable to this case, see ECF Nos. 18, 25) must first show that good cause based on its own

diligence, and second must show that the amendment will not prejudice the opposing party. A

lack of diligence in either searching for prior art (prior to finding the allegedly new prior art) or

in seeking to amend after finding that prior art is fatal to a motion to amend. See REC Software

USA, Inc. v. Bamboo Solutions Corp., No. C11-0554JLR, 2012 WL 3527891 at *3 (W.D. Wash.

Aug. 15, 2012); see also, e.g., CBS Interactive, Inc. v. Etilize, Inc., 257 F.R.D. 195, 202-203

(N.D. Cal. 2009) (holding that “[t]he Patent Local Rules disfavor untimely discoveries that leave

the opposing party with little time to conduct discovery on a new theory” and denying untimely




JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                                  9
       Case 3:16-cv-01570-HZ          Document 183        Filed 11/08/19     Page 15 of 32




motion to amend invalidity contentions where defendant failed to promptly moving for leave to

amend and made no showing of good cause). 8

       Good cause requires more than conclusory or prophetic assertions about what will happen

if the relief requested were granted. Parties are not required to file substantive evidence and

arguments (particularly on a Rule 16 scheduling matter) -- or to seek discovery -- rebutting

theories that are not part of the case. In the period since summary judgment briefing and oral

arguments were completed, Nightforce pursued any number of potential, alleged prior art leads

but did not, until now, disclose an intent to amend its invalidity contentions to rely on any

specific one of them. The good cause analysis turns on why something -- here, requesting leave

to amend invalidity contentions, dive deeply into more fact and expert discovery, and redo claim

construction and dispositive motions briefing -- could not have been done before. Nightforce

offers no satisfactory answer as to why these requests could not have been made long ago.

Blaming an opposing party based on an equitable estoppel defense that has already been the

subject of a summary judgment order (ECF No. 180 at 37-40) is not the relevant analysis.

       Nightforce fails to meaningfully address “good cause” and makes no showing that good

cause is satisfied, either for the period of delay before Nightforce first disclosed Weatherby to

Leupold in early 2019 (almost two years after the invalidity contention deadline actually ran) or

for the more than six months of delay that have transpired since Nightforce first disclosed

Weatherby without any motion for leave to amend invalidity contentions 9. Nightforce provides

8
 REC Software, 2012 WL 3527891, at *2 (“[B]ecause of the strong similarity between the local
patent rules of the Northern District of California and the Local Patent Rules of this District, the
court views the Northern District of California cases interpreting their own local patent rules to
be of assistance in this court’s effort to fashion its own standard.”).
9
 While Nightforce asserts below that it first learned of Weatherby in “early 2019,” Nightforce
provides no detail on whether it diligently pursued it after learning of it. This begs the question
of why Nightforce did not bring up this issue, and flag its interest in reopening dispositive


JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                                10
       Case 3:16-cv-01570-HZ           Document 183        Filed 11/08/19     Page 16 of 32




no explanation for why it could not, through reasonable diligence, have found the Weatherby

scopes sooner than it did or that it undertook a consistent and diligent search for prior art at all

times before finding Weatherby, as would be required to show good cause. Nightforce also offers

no explanation as to why Weatherby could not have been found in a timely fashion or, perforce,

how Nightforce was diligent in seeking to amend its contentions when it never mentioned these

issues in the parties’ three summary judgment hearings … and still has not moved to amend its

contentions (or even proposed any date to do so). 10

               2.      Nightforce’s Proposed Expansion
                       Of This Case Would Prejudice Leupold.

       Nightforce’s implicit effort to introduce a new invalidity contention into the case based

on the Weatherby reference also fails for the independent reason that doing so would prejudice

Leupold. At this late date, Leupold cannot fairly respond to and take its own discovery on

Nightforce’s new prior art assertions.




motions and invalidity contentions, during either of the in-person summary judgment
arguments also in early 2019 (including the February 13, 2019 summary judgment hearing
where Nightforce made frequent reference to the ’907 patent). At that time, perhaps it could
have shown good cause. Today it cannot.
10
   For example, in REC Software, supra, a party promptly provided notice of the prior art at issue
to the opposing party but delayed only 8 weeks without amending its invalidity contentions. The
court excused this delay on the ground that, prior to its opinion, no Washington court had yet
explained the specificity and good cause requirements for invalidity contentions and
amendments, but cautioned other parties in the future not to expect the same consideration. 2012
WL 3527891 at *5 (“In the future, however, the court will be less inclined to be so forgiving of a
party's failure to move to amend its contentions to include a significant prior art reference or new
infringement or invalidity theory.”). Here, despite having the benefit of the REC Software
court’s detailed guidance, Nightforce waited far longer than 8 weeks -- going on 8+ months now
-- after learning of the alleged prior art at issue before seeking to amend contentions or reopen
dispositive motions. In other instances where courts have allowed amended invalidity
contentions, the delay was a matter of weeks, not months. See e.g., Cywee Grp. Ltd. v. HTC
Corp., No. C17-0932JLR, 2018 WL 2289334, at *1-2 (W.D. Wash. May 18, 2018) (28 days).

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                                 11
       Case 3:16-cv-01570-HZ          Document 183       Filed 11/08/19     Page 17 of 32




       While fact discovery on all other issues is complete as discussed above, if Nightforce is

permitted to amend its invalidity contentions to assert the new prior art at issue, Leupold will

need additional discovery including third party depositions and document subpoenas regarding

the Weatherby reference. This discovery will be directed, inter alia, to evidence confirming the

provenance of the alleged new prior art, the understanding of a person of ordinary skill in the art

(“POSA”) about it, and the lack of a motivation to combine Weatherby with other prior art

references, as apparently asserted by Nightforce. In addition, Leupold will also need to provide

new expert reports based on this anticipated fact discovery, and Leupold will need to re-take the

depositions of Mr. Brandenburg and Mr. DuFaux to ask about their opinions on the new prior art

contentions, if those are allowed into the case. Leupold expects that such additional fact and

expert discovery will show that Weatherby, like other alleged prior art asserted by Nightforce in

the case, is missing a number of elements of the asserted claims of the asserted patent claims, if

Weatherby can even be confirmed as a prior art reference, and that no motivation or rationale

existed to combine Weatherby with other prior art to re-create the patented invention. Further,

identification of claim terms for construction and claim construction briefing were conducted

based on the existing invalidity contentions (without any Weatherby contention). If Nightforce’s

requests to reopen contentions and discovery are retroactively granted, Leupold will also have

additional claim construction issues relating to Nightforce’s Weatherby contentions that it will

also need to raise.

       There is, however, insufficient time remaining in the schedule proposed by Nightforce for

Leupold to fairly pursue such fact discovery, expert discovery, and new claim construction

briefing and argument, after any ruling on Nightforce’s (not yet made) motion to amend its

invalidity contentions. Nightforce’s schedule is set up to allow Nightforce (which has had years



JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                             12
       Case 3:16-cv-01570-HZ         Document 183        Filed 11/08/19     Page 18 of 32




to get ready with its prior art, including any Weatherby invalidity theories) to make its own

dispositive motions, while leaving no time for Leupold to take fact, then expert, discovery and to

brief claim construction on these proposed new contentions. Given the current trial schedule, that

unfairness is clear prejudice.

       Conversely, extending the trial schedule would exacerbate, not cure, the prejudice to

Leupold. Leupold and Nightforce are direct competitors, and Leupold has suffered Nightforce’s

continuing infringement of seven Leupold patents during the pendency of this case. Further delay

in the case schedule due to Nightforce’s lack of diligence in searching for prior art and in seeking

to amend its invalidity contentions is no basis to extend Nightforce’s competitive window

against Leupold using Leupold’s own patented inventions for an even longer period.

       C.      Nightforce’s Belated Attempt To Make
               New Summary Judgment Motions On The ’907 Patent Is Improper.

       Despite the fact that many dispositive motions in this case are still pending, including

dispositive motions on Nightforce’s 28 U.S.C. § 1498 defense and on the ’305 Patent that are

needed for both parties’ contemplated trial schedule, Nightforce revealed for the first time

during the parties’ meet-and-confer discussions that Nightforce seeks to make new summary

judgment motions and to re-argue at least one summary judgment question on which the

Court has already ruled against Nightforce. Dispositive motions were due to be filed more than

a year ago on October 5, 2018. Nightforce offers no showing of good cause under Fed. R. Civ. P.

16(b)(4) as to why it should be permitted to reopen dispositive motions and file a new motion for

summary judgment at this late date. Nightforce’s proposed “simple” dispositive motion as to its

alleged new prior art theories should be denied because those theories cannot be admitted into

the case, for the reasons discussed above. In addition, such a motion is improper because

Leupold has not yet had a fair opportunity to take discovery and address claim construction on


JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                            13
       Case 3:16-cv-01570-HZ           Document 183        Filed 11/08/19      Page 19 of 32




those contentions—which Nightforce has not yet offered. Even if such a motion for summary

judgment by Nightforce were timely (it is not), it would be contrary to Fed. R. Civ. P. 56(d) to

grant the motion without affording Leupold the opportunity to conduct discovery on Nightforce’s

new contentions, leading to yet further delay and prejudice.

        Nightforce also seeks to reargue an invalidity issue—reduction to practice—that was

already decided by the Court on summary judgment. Such a motion for reconsideration cannot

be used to make new arguments on an issue already decided when those arguments were not

clearly presented to the Court in the first instance. That is exactly what Nightforce seeks to do as

to its requested motion effectively seeking re-hearing on the Court’s summary judgment ruling

as to reduction to practice. As the Court has ruled, this issue is appropriate for determination by

the jury based on the parties’ conflicting evidence over the material issue of disputed fact.

Wasting time re-briefing it and urging the Court to reconsider a legal decision Nightforce

disagrees with will not help efficiently prepare this case for trial. (Certainly, there are additional

summary judgment issues Leupold would like to raise with the benefit of hindsight too, but that

time has passed.)

        Finally, Nightforce suggests that additional claim construction rulings on several issues

are needed from the Court. At this point, any such claim construction rulings will be used to

instruct the jury for trial and are best resolved with other jury instruction issues at (or shortly in

advance of) the pretrial conference. At that time, with the further narrowing and focus that the

parties’ pre-trial filings will force, it will be much clearer what the dispute actually is between

the parties on any remaining claim constructions, and whether such a claim construction ruling is

really needed or appropriate. If so, that is precisely the type of legal issue pretrial conferences are

well-suited to addressing. Based on the reasoned methodology set forth in the Court’s Markman



JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                                14
       Case 3:16-cv-01570-HZ          Document 183        Filed 11/08/19     Page 20 of 32




Opinion and Order (ECF No. 69) and the conceptual similarity with other dispute terms, Leupold

submits that it is apparent how those purported claim construction issues will be resolved.

       This case has been pending since 2016. The dispositive motions deadline was over one

year ago. Trial is a matter of months away. It is time to focus on trying the disputed issues of fact

to the finder of fact—not developing new fact and expert issues that will derail the case schedule

and largely undo (or, at least, redo) the past year of work. “All things must end—even litigation.”

S. Rambler Sales, Inc. v. Am. Motors Corp., 375 F.2d 932, 938 (5th Cir. 1967); Fed. R. Civ. P. 1

(“to secure the just, speedy, and inexpensive determination of every action and proceeding”).

III.   NIGHTFORCE’S POSITION

       Justice will be better served and no prejudice will result from adopting Nightforce’s

proposed schedule for events leading to trial in May 2020 on the ’907 patent, and potentially the

’305 patent if it survives summary judgment.

       The most significant differences in the parties’ proposals relate to whether fact and expert

discovery are complete and whether additional briefing relating to dispositive claim construction

and invalidity should be accommodated in the schedule. Far from raising all “new” issues as

Leupold contends, Nightforce seeks before trial a determination on Weatherby prior art,

discovered while the summary judgment motions were under submission. Without objection

from Leupold, the parties engaged in fact discovery and each served expert reports regarding the

Weatherby prior art, while no trial date was set and beginning 14 months before the recently

scheduled May 2020 trial date. Nightforce also seeks resolution of claim construction issues that

must be addressed before trial.

       Nightforce’s proposal serves the public interest and the interests of justice.




JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                            15
       Case 3:16-cv-01570-HZ          Document 183        Filed 11/08/19      Page 21 of 32




       For example, as discussed further in Section III.C.1, the Weatherby prior art is

devastating to Leupold’s case—it uses a spiral cam mechanism for rifle sight adjustment (shown

below) which is the alleged point of novelty of the ’907 patent entitled “Spiral Cam Mechanism

for Rifle Sight Adjustment.”




       Justice favors deciding cases on the merits. Leupold advocates against that proposition by

arguing Nightforce defenses should be excluded.

       Leupold cites to Federal Rule of Civil Procedure 1, but Leupold’s strategy of bringing in

one suit what the Court noted “really is more like seven or eight different cases” (Oct. 18, 2019

Tr. at 4:10-11) precluded from the outset any hope of a “speedy” or “inexpensive determination.”

Fed. R. Civ. P. 1. Nightforce’s proposal aims to at least “secure the just . . . determination” of the

claims relating to the ’907 patent. Good cause for proceeding to trial on the schedule of pretrial

events proposed by Nightforce will be more fully explained below.

       A.      Fact Discovery

       Since summary judgment motions were briefed and argued, both sides undertook

additional fact discovery including document production, subpoenas, and depositions. That fact

discovery is ongoing and can be completed by year end. Interrogatory responses also should be

updated, by both sides, as appropriate in view of the fact and expert discovery obtained since the




JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                             16
       Case 3:16-cv-01570-HZ            Document 183      Filed 11/08/19     Page 22 of 32




summary judgment process began more than a year ago and the ’907 Patent Summary Judgment

Opinion & Order entered on September 26, 2019 (ECF No. 180) (“Opinion & Order”).

       Ironically, Leupold produced documents the day of the conference with the Court on

October 18, 2019, and served a supplemental expert report the day before—then told the Court

that discovery “should be formally closed.” (Tr. at 11:3.) While Leupold may be satisfied that it

needs no more discovery, Nightforce has a small amount remaining to complete.

               1.      Additional Evidence Regarding Schmidt & Bender Prior Art

       A subpoena for records relating to the prior art Schmidt & Bender scope with a spiral

cam is outstanding to U.S. Customs. Nightforce may take a fact deposition relating to documents

obtained about that scope.

       This evidence alone can be case dispositive. The Court is now familiar with the Schmidt

& Bender prior art—which Leupold has not distinguished from any of the asserted ’907 patent

claims, thereby invalidating them if proved to be prior art. It is important evidence relating to

prior art Leupold has long known about and Nightforce should be permitted time to complete the

small amount of discovery remaining. The schedule proposed by Nightforce permits the orderly

completion of limited fact discovery relating to the ’907 patent without interfering with other

pretrial dates and events. That discovery began while there was no schedule or trial date set in

this case and it should be completed.

       Leupold would not be prejudiced. Leupold identifies no specific discovery it would take

as a result of Nightforce completing a limited amount of fact discovery related to the prior art

Schmidt & Bender scopes, which discovery would merely cement the status of Schmidt &

Bender spiral cam scopes as being prior art—a legal issue on which expert testimony would not

be proper.



JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                              17
       Case 3:16-cv-01570-HZ          Document 183        Filed 11/08/19     Page 23 of 32




       More details about the fact discovery the parties both undertook since the summary

judgment proceedings are provided below, in part to respond to Leupold’s assertions relating to

good cause and diligence.

               2.      In March 2019, Nightforce Promptly
                       Disclosed Weatherby And Zeiss Spiral Cam Prior Art

       Weatherby and Zeiss spiral cam prior art were produced to Leupold in March 2019,

promptly after it was first found. 11 The Weatherby scopes were last sold approximately 45 years

ago, and the Zeiss scopes were from the World War II era and before. The Zeiss spiral cam is

shown below:




       Neither the Weatherby nor Zeiss prior art could have been readily located through

keyword searches in patents or other publications, e.g., for the word “spiral” or the like. Nor is a

spiral cam feature visible without disassembling a scope, and it would be impracticable to obtain

a sample of every prior art riflescope ever made and disassemble it. Nightforce engaged in far

more than reasonable diligence to find spiral cam prior art that invalidates the ’907 patent. Such

prior art, including the invalidating Schmidt & Bender scopes, would have been much easier to

find and fewer related third party records would have been destroyed had Leupold not waited

over 10 years to sue Nightforce on the ’907 patent. Leupold should not be heard to complain that


11
  But for a tip received in early 2019, Nightforce may have never found the Weatherby or Zeiss
prior art.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                            18
       Case 3:16-cv-01570-HZ           Document 183        Filed 11/08/19      Page 24 of 32




delay or lack of diligence may prejudice it when Leupold itself unjustifiably delayed proceedings

on the ’907 patent, thereby prejudicing Nightforce.

       After discovering the prior art Weatherby spiral cam scopes, Nightforce promptly served

a subpoena on Weatherby for additional evidence in March 2019. Weatherby responded with

information that it last sold its prior art scopes in the 1970s and that its relevant records largely

had been destroyed or surrendered to the ATF. Nightforce then promptly served a subpoena on

the ATF in May 2019. In July, the ATF produced records of many prior art Weatherby sales,

including for scopes bearing specific serial numbers produced in this case. On September 12, the

parties took a fact deposition of Weatherby in Sheridan, Wyoming.

       In addition to subpoenaing third party documents and testimony, Nightforce promptly

disclosed its intent to rely on the Weatherby and Zeiss spiral cam prior art in a supplemental

interrogatory response served on March 19, 2019, stating for example “[i]f the ’907 patent

survives the pending summary judgment motions, and based on analysis to date, Nightforce

intends to rely on the Weatherby Imperial scope as anticipating and rendering obvious all

asserted ’907 patent claims.” Nightforce produced supplemental expert reports on that prior art in

April 2019, which further disclosed Nightforce’s intent to rely on this prior art at trial. Then

Leupold itself served multiple expert reports relating to the Weatherby prior art.

       When the Weatherby and Zeiss evidence was discovered and developed, fact discovery

remained open and there was no trial date set. Leupold did not object to discovery proceeding on

the Weatherby or Zeiss prior art or the need to prepare responsive expert reports. Nor did

Leupold request additional fact discovery relating to that prior art despite that fact discovery was




JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                                  19
        Case 3:16-cv-01570-HZ          Document 183        Filed 11/08/19     Page 25 of 32




open and Leupold pursued other discovery, including a deposition on May 1, 2019 of David

Larsen 12 and of Sony on March 15, 2019.

        Leupold suggests it could need more fact discovery relating to the Weatherby and Zeiss

prior art if those defenses proceed to trial, but identifies no specific additional fact discovery

needed for the Weatherby or Zeiss prior art or any reason why such discovery was not pursued

earlier this year, before Leupold served multiple responsive expert reports on that prior art. In

any event, Nightforce’s proposed schedule allows both parties time to complete by year end any

limited discovery needed—allowing approximately 10 weeks since the Court set trial in May

2020.

        No prejudice will result from proceeding on the fuller record the parties built since

summary judgment motions were filed.

        B.     Expert Discovery

        Based on fact discovery that continued while the summary judgment motions were under

submission, supplemental expert discovery also continued with both sides serving multiple

reports relating to the new evidence obtained. While Leupold now appears to assert that it may

be done, Nightforce should have the opportunity to respond to Leupold’s expert opinions that

were provided after the initial expert reports served before the summary judgment process began.

For example, Leupold’s expert Mr. Byron provided a new report by way of a declaration during

summary judgment briefing (see ECF No. 129), on issues on which Leupold bears the burden.

Nightforce should be permitted to provide responsive expert opinions and its proposed schedule

allows for that.




12
  A witness through whom Leupold apparently hoped to improve certain evidence of an alleged
invention date after seeing the flaws Nightforce asserted in its summary judgment motion.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                               20
       Case 3:16-cv-01570-HZ          Document 183       Filed 11/08/19       Page 26 of 32




        Nightforce’s proposed schedule allows time for the limited expert discovery remaining to

be completed.

        C.      Claim Construction And Invalidity Briefing

        The ’907 patent issues for the jury to decide can be dramatically simplified, or eliminated

entirely, with a simple motion. At a minimum, some additional claim construction briefing is

necessary as noted by the Court in its Opinion & Order. (See id. at 13-14.)

        The ’907 patent has two groups of asserted claims:

        (1) claim 1 (and asserted dependent claims 2 and 6-8) relating to an adjustment

mechanism with a spiral cam (Claim Set 1); and

        (2) claim 10 (and asserted dependent claims 11, 16-17 and 19) relating to a telescopic

rifle sight integrating a focus control device with multiple moving optical components within the

rifle sight (Claim Set 2).

        Both claim sets present issues for decision by the Court before trial preparation by the

parties. These issues may dispose of the case on the ’907 patent. Nightforce proposes filing its

briefs relating to the following three issues by November 18, 2019, allowing time for briefing

and decision before the other pretrial events that would be impacted by the Court’s rulings.

        Leupold asserts only procedural objections in response to Nightforce’s proposals below.

Leupold does not provide any substantive argument or position refuting the merits.

                1.      Invalidating Weatherby Prior Art
                        Discovered Since Summary Judgment Briefing

        There is no genuine dispute as to any material fact that Claim Set 1 is invalid in view of

Weatherby prior art that was first discovered after summary judgment motions were argued.




JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                             21
       Case 3:16-cv-01570-HZ          Document 183        Filed 11/08/19      Page 27 of 32




       The Weatherby riflescope, sold from the 1950s to 1970s, used a spiral cam adjustment to

adjust focus. A prior art Weatherby riflescope, partially disassembled to expose the spiral cam, is

shown below (with annotations added):




       As described above, both parties have conducted fact and expert discovery on this issue.

Now a short, narrowly focused motion can establish that judgment of invalidity should be

entered on Claim Set 1. Importantly, Leupold’s multiple expert reports responding to the

Weatherby evidence did not distinguish any aspect of the spiral cam mechanism of the prior art

Weatherby riflescope from claim 1 of the ’907 patent.

       Leupold’s objections to timing of the disclosure of Weatherby prior art were addressed

above. There is good cause for allowing the Weatherby evidence and a motion directed to it. As

set forth above, there is ample justification for first discovering Weatherby prior art after

summary judgment motions were filed and Nightforce has diligently pursued it since. Nightforce

reasonably considered further motion practice to be uninvited and inefficient while the Court

considered the recently ruled on motions directed to the ’907 patent. But in view of the recently




JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                          22
         Case 3:16-cv-01570-HZ        Document 183        Filed 11/08/19      Page 28 of 32




developed facts, and in the interests of further streamlining the issues for trial, a motion targeting

Claim Set 1 with the Weatherby prior art is ripe. 13

                2.      Claim Construction

         As the Court recognized in its Opinion & Order, additional construction of ’907 patent

claim 10 is necessary, requiring additional briefing from the parties to develop the arguments.

(See Opinion & Order at 13-14.)

         Claim 10 of the ’907 patent includes two phrases using the term “outwardly from the,”

neither of which is in claim 1. Nightforce contends that Leupold’s interpretation of the simple

word “from” in asserting infringement of claim 10 is contrary to its plain and ordinary meaning 14

of “starting at a particular point and moving away.” MacMillan Dictionary (available at

https://www.macmillandictionary.com/dictionary/american/from#from_21); see also Webster’s

Third New International Dictionary 913 (1993) (“used as a function word to indicate a starting

point”).

         The two phrases at issue in claim 10 are:

     •   “focus control device projecting outwardly from the exterior of the housing” and

     •   “the spiral cam track spiraling outwardly from the axis of rotation.” (Emphasis added.)


13
   As to Leupold’s other procedural objection that Nightforce has not formally moved to add the
Weatherby prior art to its invalidity contentions, that is form over substance in view of the
parties’ exchanges of fact and expert discovery to date on that prior art. Nevertheless, if the
Court prefers, a formal motion to amend could be included with a full explanation of the good
cause supporting it. Courts routinely have permitted parties to rely on newly discovery prior art
evidence after serving invalidity contentions. See, e.g.,Cywee Group Ltd., 2018 WL 2289334.
Indeed, even in a case cited by Leupold, the Court found that the party relying on the newly
discovered prior art acted diligently at no prejudice to the other party. REC Software USA, 2012
WL 3527891, at *4-5.
14
   As the Court noted in its claim construction Opinion & Order (ECF No. 69), absent a clear
disclaimer or disavowal or an inventor acting as his or her own lexicographer, “words of a claim
are generally given their ordinary and customary meaning.” (Id. at 3 (quoting Phillips v. AWH
Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (en banc)).) Whether Leupold ascribed a special
meaning or disclaimed the relevant ordinary meaning for the terms at issue is for the Court—not
for the jury—to decide.

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                             23
        Case 3:16-cv-01570-HZ         Document 183       Filed 11/08/19      Page 29 of 32




        The parties’ dispute presents issues of claim construction for the Court to decide. See O2

Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“When

the parties present a fundamental dispute regarding the scope of a claim term, it is the court’s

duty to resolve it.”).

        The Court should construe these two phrases having shared language consistently, if

possible. It is a “strong” principle of patent claim construction that the same phrase

presumptively has the same meaning each place it is found in the claims: “the principle that the

same phrase in different claims of the same patent should have the same meaning is a strong one,

overcome only if ‘it is clear’ that the same phrase has different meanings in different claims.” In

re Varma, 816 F.3d 1352, 1363 (Fed. Cir. 2016) (citations omitted); see also Scripps Research

Inst. v. Illumina, Inc., No. 2018-2089, 2019 WL 4071879, at *4 (Fed. Cir. Aug. 29, 2019)

(nonprecedential) (giving the same meaning to term appearing in different places in the same

patent “following ordinary principles of internal-document coherence,” and construing the same

term to have the same meaning each place it appeared within a claim).

        Since summary judgment briefing, Leupold has created another claim construction issue

relating to whether the same spiral can be both “substantially Archimedean (linear)” and “non-

Archimedean (non-linear)” to simultaneously satisfy claims 7-8 and 17-18. 15 This spiral-shape




15
   This claim construction issue arises at least in part from apparently inconsistent positions Mr.
Byron has taken. For purposes of Mr. Byron’s report alleging infringement, and before he was
aware of Weatherby and Zeiss spiral cam prior art, he noted that a single Nightforce part for his
claim 7 analysis “includes two adjacent groove segments, each of which is in the shape of an
Archimedean spiral” and for his claim 8 analysis “has an overall curvature that would cause the
cam follower and actuator to move at a nonlinear rate.” (Sept. 22, 2018 Byron Report, ECF No.
83-3, ¶¶ 502, 505.) Then, analyzing Weatherby and Zeiss prior art, Mr. Byron argues that “like
claims 7 and 8 discussed above, claims 17 and 18 add the diametrically opposed limitation that
the spiral cam track either be substantially Archimedean (linear) or non-Archimedean (non-
linear). As discussed above, the same cam track cannot possibly satisfy both of these claims at
once …” (Jun. 12, 2019 Byron Report ¶ 172.)

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                             24
       Case 3:16-cv-01570-HZ           Document 183        Filed 11/08/19      Page 30 of 32




issue also must be resolved so that experts are not arguing claim construction to the jury. See

generally O2 Micro, 521 F.3d at 1362.

        Nightforce requests the Court to construe the “outwardly from” phrases in claim 10 and

the spiral-shape limitations following Nightforce’s proposed briefing schedule, with its opening

brief to be filed by November 18, 2019. This would allow time for decision before the other

pretrial events that would be impacted by the Court’s claim construction. Leupold’s proposal to

delay this claim construction to trial or the pretrial conference is inefficient and prejudicial to

orderly preparation for trial.

        If the Court construes either “outwardly from” limitation in the manner Nightforce will

propose, it is expected that Leupold will stipulate to non-infringement of claim 10 and its

asserted dependent claims, simplifying any trial.

                3.      Reduction To Practice Of Claim 10

        Leupold has not disputed that Claim Set 2 is invalid in view the Schmidt & Bender

German Publication if it qualifies as prior art. It does qualify as prior art because Leupold offered

no evidence that Claim Set 2 was reduced to practice before the German Publication.

        An issue not addressed by the Court’s Opinion & Order is whether Leupold made an

embodiment of claim 10 before the German Publication. To meet its burden of showing earlier

reduction to practice, Leupold was required to produce corroborated evidence of an embodiment

having “every limitation of the claim.” Hummer v. Adm’r of Nat. Aeronautics & Space Admin.,

500 F.2d 1383, 1387 (C.C.P.A. 1974) (“To constitute an actual reduction to practice, the device

demonstrated must include every limitation of the claim.”); Brinker v. Kray, 460 F.2d 1073,

1075–76 (C.C.P.A. 1972) (corroboration of every claim limitation being present in an alleged

reduction to practice required). That standard requires a claim by claim analysis—an



JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                                25
       Case 3:16-cv-01570-HZ          Document 183        Filed 11/08/19     Page 31 of 32




embodiment of “the invention” of claim 1 does not necessarily establish reduction to practice of

“the invention” of claim 10.

       What Leupold argued it reduced to practice before the German Publication was lost in the

morass of issues raised and paper filed with summary judgment briefing. Leupold did not

provide evidence to show reduction to practice of claim 10 and undertook no limitation by

limitation analysis of its evidence to try to carry its burden to do so. 16 For example, Leupold

failed to provide documents or other corroborating evidence showing reduction to practice before

the German Publication of a rifle sight combining, at least, a spiral cam mechanism with an

“adjustable aiming control device … for pivotally moving the erector assembly” as required to

satisfy the limitation in claim 10(a), “a movable optical element slidably mounted within the

housing” as required to satisfy the limitation of claim 10(b), “the actuator slide operatively

connected to the movable optical element” as required to satisfy the limitation of claim 10(c)(ii)

as well as other elements of claim 10 and its dependent claims (e.g., the “spring” of claim 19).

       Claim Set 2 is invalid in view of the German Publication because Leupold failed to

produce evidence that its alleged earlier reduction to practice met every limitation of claim 10 or

its dependent claims. Simplifying the case by eliminating Claim Set 2 on this basis can be

accomplished by limited reconsideration of the Opinion & Order on the current evidentiary

record, with or without short briefs from the parties. Nightforce could file a short brief on this

issue by November 18, 2019. The proposed case schedule easily accommodates the Court taking

up this narrow issue with or without additional briefs from the parties.


16
   See, e.g., D Three Enterprises, LLC v. SunModo Corp., 890 F.3d 1042, 1049 (Fed. Cir. 2018)
(because “a patentee bears the burden of establishing that its claimed invention is entitled to an
earlier priority date than an asserted prior art reference,” when challenged on summary judgment
it is “on notice that [it] need[s] to present [its] entire argument and all [its] evidence regarding
why the Patents-in-Suit could claim the earlier” date) (internal citations and quotation marks
omitted).

JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                               26
       Case 3:16-cv-01570-HZ         Document 183       Filed 11/08/19     Page 32 of 32




       Leupold’s procedural objections on this issue do not hint at any substantive opposition on

the merits. Lacking evidence or expert opinion on this issue, Leupold has not shown it could

carry its burden at trial to show reduction to practice of claim 10 before the German Publication.

       D.      Pretrial Document Deadlines And Intervals

       Nightforce’s proposed schedule matches the sequence and timing of the pretrial dates for

expert motions and all following pretrial deadlines previously agreed by the parties and ordered

by the Court, keyed backwards off the new trial date. The Court should adopt the previous

sequence and timing, set out in Nightforce’s proposed schedule, rather than adding time to the

intervals as proposed by Leupold. There are fewer patents and issues to be tried, so expanding

the time to complete the waves of pretrial filings as proposed by Leupold is unwarranted.


DATED November 8, 2019.

                                            Respectfully submitted,


 By: s/Nathan C. Brunette                         By: s/Scott E. Davis
     Kassim M. Ferris, OSB No. 965260                 Scott E. Davis, OSB No. 022883
     kassim.ferris@stoel.com                          Email: scott.davis@klarquist.com
     Nathan C. Brunette, OSB No. 090913               Todd M. Siegel, OSB No. 001049
     nathan.brunette@stoel.com                        Email: todd.siegel@klarquist.com
     Elliott J. Williams, OSB No. 144835              J. Christopher Carraway, OSB No. 961723
     elliott.williams@stoel.com                       Email: chris.carraway@klarquist.com
     STOEL RIVES LLP                                  KLARQUIST SPARKMAN, LLP
     760 SW Ninth Avenue, Suite 3000                  121 S.W. Salmon St., Ste. 1600
     Portland, OR 97205                               Portland, Oregon 97204
     Telephone: (503) 224-3380                        Telephone: (503) 595-5300
     Brian C. Park (pro hac vice)                      David A. Casimir, pro hac vice
     brian.park@stoel.com                              Email: dacasimir@casimirjones.com
     STOEL RIVES LLP                                   CASIMIR JONES, S.C.
     600 University Street, Suite 3600                 2275 Deming Way, Ste. 310
     Seattle, WA 98101-4109                            Middleton, WI 53562
     Telephone: (206) 386-7542                         Telephone: (608) 662-1277
     Attorneys for Plaintiff                           Attorneys for Defendant
     LEUPOLD & STEVENS, INC.                           LIGHTFORCE USA, INC.



JOINT REPORT RE PROPOSED PRETRIAL DATES AND SCHEDULING                                           27
